Citation Nr: 1815865	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-62 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for circulatory problems of the lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C. Howell, Associate counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, the Commonwealth of Puerto Rico.  Jurisdiction has since been transferred to the RO in San Juan, the Commonwealth of Puerto Rico (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.


FINDING OF FACT

In a February 2018 letter, the Veteran clearly and unambiguously withdrew the claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal on the issues of entitlement to service connection for hypertension, circulatory problems of the lower extremities, and radiculopathy of the bilateral upper and lower extremities have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Withdrawn Claim

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In a February 2018 letter, the Veteran clearly and unambiguously stated that he wished to withdraw the appeal for all of the issues pending before the Board.

Inasmuch as the Veteran has withdrawn his appeal regarding the issues pending before the Board, to include entitlement to service connection for hypertension, circulatory problems of the lower extremities, and radiculopathy of the bilateral upper and lower extremities, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.



ORDER

The appeal as to the claims for entitlement to service connection for hypertension, circulatory problems of the lower extremities, and radiculopathy of the bilateral upper and lower extremities is dismissed.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


